DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34, 37-43, and 46-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 46, line 1, ‘the frequency range’ lacks antecedence.
In claim 53, ‘the other vital signs’ lacks antecedence.
In claim 54, ‘the radar characteristics’ lacks antecedence.
In claim 55, ‘the other vital signs’ and ‘the radar characteristics’ lack antecedence.
In claim 56, line 2, it appears ‘sensor’ should be ‘sensors’.
In claim 56, line 30, ‘the one or more radar characteristics’ lacks antecedence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 56 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 56, line 4, the probe should be “configured to be arranged” (as previously amended in claim 32). This would obviate the 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32, 34, 37-39, 41, 42, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein ‘290 (WO 2013/121290 –cited by applicant with citations being made to corresponding PG Pub 2015/0025333) in view of Tran (US Pub 2014/0163425 –cited by applicant).
Re claim 32: Weinstein ‘290 discloses a vital sign measuring apparatus, comprising:
one or more RF sensors capable of being arranged external to a subject on or adjacent the skin at a first location proximate to one or more arteries of the subject [0070; see implantable probe with at least first and second conductors; one or more implantable sensors that are structurally capable of being arranged external to a subject; second, Weinstein ‘290 appears to contemplate externally-arranged sensors [0013, 0035, 0084; wherein the implantable aspect is said to be ‘optional’, wherein transmission and reception are performed from an external device; wherein the device is either disposed within the body or “externally to the body”]; lastly, dependent claims 38 and 39 refer to an “implantable device”, which further indicates that the embodiments of the implantable device in Weinstein ‘290 read on the ‘arranged external’ limitation];

circuitry for the probe and one or more RF sensors, respectively, at least one configured to: generate one or more first radio-frequency (RF) waves for transmission towards the one or more arteries, transmit the one or more radio-frequency (RF) waves towards the one or more arteries of the subject, receive one or more reflected RF waves therefrom, and receive probe signals from the dielectrometer probe [0068-0070; wherein applies RF waves and receives the reflected RF waves; 0035, 0055, 0067; see the dielectrometer probe that generates signals received by the circuitry]; and
a processor communicably coupled to the circuitry and having computer instructions operating thereon [0049; wherein processing circuitry determines characteristics of the received waves] configured cause the processor to:
receive one or more requests for one or more vital signs of the subject, and determine whether the one or more requests comprise a request for heart-rate measurement [0047, 0068, 0071, 0095, 0098, 0102; see the user input which provides input including sending and receiving information for processor 710 to process instructions; see the code/instructions to implement functionality and aspects of the invention, which includes deriving one or more vital signals; in other words, Weinstein ‘290 recites the ability to determine various vital signs such as heart rate, blood 
if the one or more requests for the one or more vital signs of the subject comprise a request for determining the heart-rate, the computer instructions are configured to cause the processor to determine the heart-rate based on the received one or more dielectrometer probe signals [0035, 0047, 0055, 0067; see the cyclical variation and the heart movement which corresponds to heart rate, which is determined with the dielectrometer probe], and
if the one or more requests for the one or more vital signs of the subject comprise is a request for blood pressure and/or respiration of the subject the computer instructions are configured to cause the processor to determine the blood pressure and/or respiration of the subject based on the received one or more reflected RF waves [0007, 0047, 0072; see the respiratory motion (respiratory rate) and blood pressure determined from the RF waves, which must necessarily be determined/requested via the user input as described above].
Weinstein ‘290 discloses all features except for determining that upon the subject being inactive or having mobility below a threshold to transmit the first RF waves toward the arteries. However, Tran teaches that upon the subject being inactive or having mobility below a threshold to transmit the first RF waves toward the arteries [0271, 0370; see the accelerometer or other motion-detecting device to determine a patient inactive state to reduce motion-related artifacts introduced during operation so that data can be accurately captured]. It would have been obvious to the skilled artisan to modify 
Re claim 34: Weinstein ‘290 discloses at least one of the first and second sensors comprise a bistatic radar [0046; wherein an UWB signal is transmitted as short pulses or other waveforms in radar pulse compression; 0050; see the multi-static radar which includes bistatic configurations].
Re claim 37: Weinstein ‘290 discloses the probe is configured with flexibility for conforming the probe to the skin of the subject [0037; wherein the probe is implanted below the skin; and wherein the probe is implied to have a sufficient flexibility to allow placement in or near the pulmonary artery].
Re claims 38, 39: Weinstein ‘290 discloses the first and second sensors are configured to be placed on or adjacent to the skin of the subject via a wearable device, a garment, an adhesive, or as an implantable device configured to be placed in proximity to the tissue [0070; wherein the probe is implanted into skin and wherein the sensors are structurally capable of being placed on or adjacent the skin].
Re claim 41: Weinstein ‘290 discloses the RF waves range from 200 MHz to 3 GHz [0046; see range of 500MHz to 2.5 GHz and/or high and lower frequencies].
Re claim 42: Weinstein ‘290 discloses the computer instructions are further configured to cause the processor to resolve the received reflected RF waves according to one or more depths into the subject from which one or more of the reflected RF waves occurred [0049; where the amplitude is stronger or weaker based on a transition layer between the lungs and ribs].

Re claims 47-50: Weinstein ‘290 discloses all features but does not disclose causing the processor to identify a peak frequency in a frequency range between 0.1Hz to 1Hz of the received RF waves corresponding to respirations of the subject from a fast Fourier transform, determine a respiration rate from the peak, and calibrate at least one amplitude of a pulse waveform of the at least one signal and/or the received RF waves with respect to a reference blood pressure measurement; and calculate a difference between a maximum of the calibrated amplitude representing systolic blood pressure and a minimum of the calibrated amplitude representing diastolic blood pressure. However, Tran teaches to identify a peak frequency in a frequency range between 0.1Hz to 1Hz [0327; see 0 to 3000Hz range] of the received RF waves corresponding to respirations of the subject from a fast Fourier transform [0319-0320; wherein the sensor is placed in proximity to the torso and time intervals between ECG R waves are detected using envelope detection, and a Fourier transform is applied], determine a respiration rate from the peak [0320, see time intervals between waves detected and the signal has a value that changes with respiration], and calibrate at least one amplitude of a pulse waveform of the at least one signal and/or the received RF waves with respect to a reference blood pressure measurement; and calculate a difference between a maximum of the calibrated amplitude representing systolic blood pressure and a minimum of the calibrated amplitude representing diastolic blood pressure [0264; wherein a change in electrical signals due to the change in pressure is detected as a .


Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein ‘290 (WO 2013/121290 –cited by applicant with citations being made to corresponding PG Pub 2015/0025333) and Tran (US Pub 2014/0163425 –cited by applicant), as applied to claims 32 and 38, in view of Weinstein ‘623 (WO 2011/067623 –cited by applicant).
Re claims 33, 40: Weinstein ‘290/Tran disclose all features except that one of the sensors is monostatic radar and that the wearable garment is clothing, a collar, wrist strap, ear tag, or skin patch. However, Weinstein ‘623 teaches that a probe comprises monostatic radar (pg 17, lines 2-4; wherein monostatic is considered when the antenna is used as a transmitter and receiver) and that a wearable garment is at least an article of clothing (pg 10, lines 11-15; see article of clothing). It would have been obvious to the skilled artisan to modify Weinstein ‘290/Tran, to use a probe with the radar and placed on a wearable garment as taught by Weinstein ‘623, in order to transmit/receive various pulses for subsequent use and to facilitate placement relative a patient body.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein ‘290 (WO 2013/121290 –cited by applicant with citations being made to corresponding .
Re claim 43: Weinstein ‘290 and Tran disclose all features except to cause the processor to condition the received, reflected RF waves using band pass filtering. However, Merkel teaches of conditioning using band pass filtering [0064; see condition the at least one signal]. It would have been obvious to the skilled artisan to modify Weinstein ‘290 and Tran, to condition the signal as taught by Merkel, in order to optimize the frequency shift.

Claims 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein ‘290 (WO 2013/121290 –cited by applicant with citations being made to corresponding PG Pub 2015/0025333) an) and Tran (US Pub 2014/0163425 –cited by applicant), as applied to claim 32, in view of Weinstein et al ‘646 (US Pub 2013/0190646 –cited by applicant).
Re claims 51-56: Weinstein ‘290 discloses a vital sign measuring apparatus, comprising:
one or more RF sensors capable of being arranged external to a subject on or adjacent the skin at a first location proximate to one or more arteries of the subject [0070; see implantable probe with at least first and second conductors; one or more implantable sensors that are structurally capable of being arranged external to a subject; second, Weinstein ‘290 appears to contemplate externally-arranged sensors [0013, 0035, 0084; wherein the implantable aspect is said to be ‘optional’, wherein transmission and reception are performed from an external device; wherein the device 
an external dielectrometer probe configured to be external to the subject on or adjacent the skin proximate to the arteries [0035, 0055, 0067; see ‘dielectrometer’ that is placed in target tissue or in close proximity, which implies an external placement; see the probe that is disposed ‘outside the patient’; also note that even though the dielectrometer probe is within the patient in some embodiment, it still meets the structural limitations of the claimed ‘external’ dielectrometer probe];
circuitry for the probe and one or more RF sensors, respectively, at least one configured to: generate one or more first radio-frequency (RF) waves for transmission towards the one or more arteries, transmit the one or more radio-frequency (RF) waves towards the one or more arteries of the subject, receive one or more reflected RF waves therefrom, and receive probe signals from the dielectrometer probe [0068-0070; wherein applies RF waves and receives the reflected RF waves; 0035, 0055, 0067; see the dielectrometer probe that generates signals received by the circuitry]; and
a processor communicably coupled to the circuitry and having computer instructions operating thereon [0049; wherein processing circuitry determines characteristics of the received waves] configured cause the processor to:
receive one or more requests from a client device (i.e. input interface such as a keyboard) for one or more vital signs of the subject, analyze the probe signals and RF reflected waves, and determine whether the one or more requests comprise a request for heart-rate measurement [0047, 0068, 0071, 0095, 0098, 0102; see the user input 
if the one or more requests for the one or more vital signs of the subject comprise a request for determining the heart-rate, the computer instructions are configured to cause the processor to determine the heart-rate based on the received one or more dielectrometer probe signals [0035, 0047, 0055, 0067; see the cyclical variation and the heart movement which corresponds to heart rate, which is determined with the dielectrometer probe], and
if the one or more requests for the one or more vital signs of the subject comprise is a request for blood pressure and/or respiration of the subject the computer instructions are configured to cause the processor to determine the blood pressure and/or respiration of the subject based on the received one or more reflected RF waves [0007, 0047, 0072; see the respiratory motion (respiratory rate) and blood pressure determined from the RF waves, which must necessarily be determined/requested via the user input as described above].
Furthermore, Weinstein ‘290 discloses the processor is configured to receive at least one signal corresponding to the one or more reflected RF waves received by the one or more sensors, and analyze the received at least one signal over a period of time 
determine changes in radar characteristics that comprises at least one of: a phase change in the reflected RF waves relative to the transmitted RF waves and an amplitude of the at least one signal corresponding to the one or more reflected RF waves [0049, 0062; see the determined amplitude and/or phase and the tracking of said amplitude and phase].
Weinstein ‘290 discloses all features except for determining that upon the subject being inactive or having mobility below a threshold to transmit the first RF waves toward the arteries. However, Tran teaches that upon the subject being inactive or having mobility below a threshold to transmit the first RF waves toward the arteries [0271, 0370; see the accelerometer or other motion-detecting device to determine a patient inactive state to reduce motion-related artifacts introduced during operation so that data can be accurately captured]. It would have been obvious to the skilled artisan to modify Weinstein ‘290, to determine the subject being inactive to then obtain measurement data as taught by Tran, in order to reduce motion artifacts and obtain more accurate data.
Weinstein ‘290/Tran disclose all features of the instant invention including that the processor may determine complex dielectric constants [0050], but does not specifically disclose that the characteristics include a complex permittivity that is determined from the probe signals. However, Weinstein ‘646 teaches of a dielectrometer that is used to determine changes in dielectric properties based on a 

Response to Arguments
Applicant’s arguments with respect to claim(s) 32-34, 37-43, and 46-56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the newly claimed feature regarding transmitting RF waves upon the subject being inactive requires a new grounds utilizing the Tram reference.
In addition, the previous 112 and 101 rejections are withdrawn due to amendments, except where noted above.

Conclusion 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793